736 F.2d 1055
116 L.R.R.M. (BNA) 3173, 101 Lab.Cas.  P 11,118
Pink GRAY and L.C. Robinson, Plaintiffs-Appellants,v.AMALGAMATED MEAT CUTTERS LOCAL 540 and Safeway Stores, Inc.,Defendants-Appellees.
No. 84-1096

Summary Calendar.
United States Court of Appeals,Fifth Circuit.
July 20, 1984.
Les Weisbrod, Dallas, Tex., for plaintiffs-appellants.
Mullinax, Wells, Baab & Cloutman, G. William Baab, Dallas, Tex., for Amalgamated Meat Cutters Local 540.
Clark, West, Keller, Butler & Ellis, Allen Butler, Michael P. Maslanka, Dallas, Tex., for Safeway Stores.
Appeal from the United States District Court for the Northern District of Texas.
Before TATE, HIGGINBOTHAM and DAVIS, Circuit Judges.
PER CURIAM:


1
Plaintiffs appeal from the dismissal of their suit because of the running of the statute of limitations.  DelCostello v. International Brotherhood of Teamsters, --- U.S. ----, 103 S.Ct. 2281, 76 L.Ed.2d 476 (1983) established a six-month limitations period for employees' suits against an employer and a union under section 301 of the LMRA.  Plaintiffs argue that Edwards v. Sea-Land Service, Inc., 720 F.2d 857 (5th Cir.1983) established that the retroactivity of DelCostello is to be determined on a case-by-case basis, and that the circumstances of this case militate against retroactive application.  Plaintiffs' interpretation of Edwards, however, is incorrect.    Edwards established that DelCostello is to be applied retroactively to all cases in our circuit.   See Farr v. H.K. Porter, Inc., 727 F.2d 502, 505 (5th Cir.1984);  Edwards, 720 F.2d at 859 ("The sole issue we must decide is whether DelCostello applies retroactively.  We hold that it does ....").


2
Accordingly, the judgment of the court below is AFFIRMED.